EXHIBIT 10.1
 
 
AMENDMENT TO SPRING FORTH PROMISSORY NOTE
 
 
This Amendment to the Promissory Note, dated July18, 2016 (the “Amendment”),
between Great Basin Scientific, Inc., a Delaware corporation (the “Company”),
and Spring Forth Investments, LLC a Utah limited liability company (“Lender” and
together with the Company, the “Parties”, and each, a “Party”).
 
WHEREAS, on July 18, 2014, the Lender loaned the Company $500,000 pursuant to a
promissory note (the “Spring Forth Promissory Note”);
 
WHEREAS, the maturity date of the Spring Forth Promissory Note is July 18, 2016;
 
WHEREAS, the Parties hereto desire to amend the Spring Forth Promissory Note to
extend the maturity date to July 18, 2017 on the terms and subject to the
conditions set forth herein; and
 
WHEREAS, pursuant to Section 13 of the Spring Forth Promissory Note, the
amendments contemplated by the Parties must be contained in a written agreement
signed by the Company and Lender
 
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Spring Forth Promissory Note.
 
2. Amendments to the Spring Forth Promissory Note. As of the Effective Date
(defined below), the Spring Forth Promissory Note is hereby amended or modified
as follows:  The preamble of the Spring Forth Promissory Note is hereby amended
by inserting the following new definition in the appropriate alphabetical order:
 
“Maturity Date” means July 18, 2017.
 
3. Date of Effectiveness; Limited Effect. This Amendment will become effective
as of the date first written above (the “Effective Date”). Except as expressly
provided in this Amendment, all of the terms and provisions of the Spring Forth
Promissory Note are and will remain in full force and effect and are hereby
ratified and confirmed by the Parties. Without limiting the generality of the
foregoing, the amendments contained herein will not be construed as an amendment
to or waiver of any other provision of the Spring Forth
 
 
1
 

--------------------------------------------------------------------------------

 
 
 
Promissory Note or as a waiver of or consent to any further or future action on
the part of either Party that would require the waiver or consent of the other
Party. On and after the Effective Date, each reference in the Spring Forth
Promissory Note to “this Note,” “the Note,” “hereunder,” “hereof,” “herein” or
words of like import will mean and be a reference to the Spring Forth Promissory
Note as amended by this Amendment.
 
4. Miscellaneous.
 
(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of Utah, without regard to the conflict of laws provisions of the
State of Utah.
 
(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective successors and assigns.
 
(c) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.
 
(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.
 
(e) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
 
 


2
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
 

 
GREAT BASIN SCIENTIFIC, INC.
 
 
By  /s/ Jeffrey Rona            
 
Name: Jeffrey Rona
Title: CFO




 
SPRING FORTH INVESTMENTS, LLC
 
 
By   /s/ David Spafford         
 
Name: David Spafford
Title: Manager




 
 
3
 

--------------------------------------------------------------------------------

 

 
